USCA4 Appeal: 22-6394      Doc: 11         Filed: 10/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6394


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROY ALANZO RHYMER, III,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00427-WO-1)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Roy Alanzo Rhymer, III, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6394       Doc: 11          Filed: 10/21/2022      Pg: 2 of 2




        PER CURIAM:

               Roy Alanzo Rhymer, III, appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

        abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). A district court abuses its discretion when it “acts arbitrarily or

        irrationally, . . . fails to consider judicially recognized factors constraining its exercise of

        discretion, . . . relies on erroneous factual or legal premises, or . . . commits an error of

        law.” United States v. High, 997 F.3d 181, 187 (4th Cir. 2021) (cleaned up). After

        reviewing the record in this case, we conclude that the district court did not abuse its

        discretion in weighing the 18 U.S.C. § 3553(a) factors and concluding they did not support

        granting Rhymer’s motion. Therefore, we affirm the district court’s order. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                       2